Exhibit 12.1 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SHARE DISTRIBUTIONS (Unaudited) The following table sets forth our ratios of earnings to fixed charges and earnings to combined fixed charges and preferred share dividends for the periods indicated.The ratio of earnings to fixed charges was computed by dividing earnings by our fixed charges. The ratio of earnings to combined fixed charges and preferred share dividends was computed by dividing earnings by our combined fixed charges and preferred share dividends.For purposes of calculating these ratios, earnings consist of income from continuing operations before noncontrolling interests plus fixed charges.Fixed charges consist of interest charges on all indebtedness, whether expensed or capitalized, the interest component of rental expense and the amortization of debt discounts and issue costs, whether expensed or capitalized.Preferred share dividends consist of dividends on our Series A preferred shares. (in thousands, except ratios) Fiscal Year Ended April 30, Earnings Income from continuing operations $ Add: Combined fixed charges and preferred distributions (see below) Less: (Income) loss noncontrolling interests – consolidated real estate entities ) ) 40 Interest capitalized ) Preferred distributions ) Total earnings $ Fixed charges Interest expensed $ Interest capitalized 57 19 Total fixed charges $ Preferred distributions Total combined fixed charges and preferred distributions $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred distributions
